DETAILED ACTION

The amendment filed on June 23, 2021 has been entered. Upon further review, new issues under 35 USC 112(b) have been discovered that require applicant’s attention. Because these issues were not necessitated by applicant’s amendment, this Office action is being made nonfinal.

Withdrawal of Restriction Requirement
Due to the indicated allowability of independent claim 1, the Restriction Requirement (Notification Date February 26, 2020) has been withdrawn, and the withdrawn claims that depend therefrom have been rejoined.

Claim Objections
Claims 7-12 are objected to because of the following informalities:
In claim 7, line 5, the recitation “wherein it allows the pushing member contacting with” is awkwardly worded and not sufficiently clear, and it seems that “contacting with” should be changed to --to contact-- or --to contact with-- or the like.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 5, the recitation “disposed in the housing” is vague and indefinite as to whether it refers to both the actuating mechanism and the cutter-lifting mechanism, or just the cutting-lifting mechanism; in line 7, the recitation “disposed on the reciprocating rod” is vague and indefinite as to whether it refers to both the actuating member and the pushing member (which appears that it would be inaccurate) or just the pushing member, and to obviate this matter, it is suggested to insert --, the pushing member-- before “disposed”.
In claim 11, line 4, the recitation “the end of the locking member” is vague and indefinite as to which end (i.e., the “one end” or “the other end”; see claim 10).

Allowable Subject Matter
Claim 20 is allowable over the prior art of record.
Claims 1-4 and 6-12 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
November 20, 2021